UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 September 30, 2014 Date of Report (Date of earliest event reported) The Taiwan Fund, Inc. (Exact name of registrant as specified in its charter) Delaware 811-04893 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) c/o State Street Bank and Trust Company 4 Copley Place, 5th Floor CPH0326, Boston, Massachusetts (Address of principal executive offices) (Zip Code) 1 (877)864-5056 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents Item 7.01. Regulation FD Disclosure Item 9.01. Financial Statements and Exhibits Signatures Exhibit Index September 2014 Monthly Review of the Fund’s performance by the Fund’s investment adviser Item 7.01. Regulation FD Disclosure. Pursuant to Regulation FD Rules 100-103, The Taiwan Fund, Inc. (the “Fund”) furnishes the Monthly Review of the Fund’s performance by the Fund’s investment adviser. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99 September 2014 Monthly Review of the Fund’s performance by the Fund’s investment adviser SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Taiwan Fund, Inc. (Registrant) Dated: October 21, 2014 /s/ Brian F. Link Name: Brian F. Link Title:Secretary Exhibit Index Exhibit No. Description 99 September 2014 Monthly Review of the Fund’s performance by the Fund’s investment adviser
